Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric S. Clark appeals the district court’s order denying his- motion for leave to amend the complaint, following the district court’s dismissal of Clark’s first complaint under Fed.R.Civ.P. 12(b)(6) and this Court’s affirmance of that order. See Clark v. Cnty. of Fairfax, 554 Fed.Appx. 171 (4th Cir.2014) (No. 13-2101). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.